Exhibit 10.29

AMENDMENT TO DEED OF LEASE

THIS AMENDMENT TO DEED OF LEASE, dated November 2, 2016, is by and between Trex
Company, Inc., successor by merger to Trex Company, LLC, hereinafter referred to
as the “Tenant”, and TC.V.LLC, successor to Space, LLC, hereinafter referred to
as the “Landlord.”

WHEREAS, Tenant and Landlord entered into a Deed of Lease dated June 15, 2000,
(the “Lease”) for office space (the second and third floors) located within a
building at 160 Exeter Drive, Winchester, Virginia (the “Building”); and

WHEREAS, pursuant to an Amendment to Deed of Lease dated February 22, 2010 (the
“2010 Amendment”), the term of the Lease was extended, the Fixed Rent was
adjusted, and the Premises was reduced by 3,411 square feet on the second floor
of the Building (the “Second Floor Space”).

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Effective January 1, 2017, the Lease is hereby amended in the following
respects:

 

  (a) The Premises shall be increased to add back to the Lease the Second Floor
Space.

 

  (b) The Fixed Rent for the Second Floor Space shall be $11.73 per square foot,
with $4.73 being allocated to base rent and $7.00 being allocated to operating
costs. For purposes of clarification, the Fixed Rent for the remainder of the
Premises other than the Second Floor Space shall be as stated in the 2010
Amendment.

 

  (c) The relative sections of the Lease shall be amended to effectuate the
amendments described above. In the event of a conflict between the terms of the
Lease and the terms of this Amendment, the terms of this Amendment shall apply.
Except as amended herein, all other terms of the Lease shall remain in full
force and effect.

 

2. Capitalized terms not otherwise defined herein shall have the meaning given
to such terms by the Lease.

IN WITNESS WHEREOF, Tenant and Landlord have executed this Amendment as of the
day and year first set forth above.

 

Trex Company, Inc.     TC.V.LLC By:  

/s/ J.T. Rudolph, III

    By:  

/s/ Stephen White

Title:  

Vice President, HR

    Title:  

Owner

 